Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to a particular construction of a frame containing electrodes in a neuromodulation system.  The closest prior art of record, An (cited in final Office action) includes features known in the state of the art for transcutaneous nerve stimulation, including a frame for holding system components (e.g., electrodes, controller; see instant figure 1).  An, however, is silent as to the explicitly recited arrangement as included in the instant claims, including an annular frame with a conductive bottom surface, a non-conductive bottom surface, an annular frame channel, a frame aperture, and an electrically conductive element disposed in the frame channel as required in the instant application (see instant figures 1-3).  The particular arrangement of the instant invention is required for the purposes of providing alternative and improved localized treatment for pain relief via painless means (see pg-pub specification par 0002 and 0006; e.g., as shown in instant figure 13) over commonly known hypodermic needle injections.  For these reasons, the features of the independent claims 1, 5, 6, 8, in combination with other recited elements are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lindsey G Wehrheim

Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799